DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ arguments and claim amendments and affidavit of 4/13/22 are acknowledged. Any rejection or objection not address below is withdrawn based on the claim amendments.
Previously, Group 1 was elected.
Claims 1-9, 11-12, 17, 19 and 21 have been cancelled.
	Claims 10, 13-16, 18, 20 and 22-38 are being examined.

Priority
	The instant application was filed 8/18/17 and does not claim any priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
	The 112 rejections are new rejections necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 recites ‘rinsing the freshly excised meniscus’ and the claim previously refers to obtaining a freshly excised meniscus and removing tissues from the freshly excised meniscus. As currently recited, it is unclear if the ‘rinsing the freshly excised meniscus’ step is to be performed immediately after the obtaining step or if the rinsing step is to occur after the removing step. As such, the order and specific steps required is unclear.
	Claim 35 recites ‘rinsing the freshly excised meniscus’ and the claim previously refers to obtaining a freshly excised meniscus and removing tissues from the freshly excised meniscus. As currently recited, it is unclear if the ‘rinsing the freshly excised meniscus’ step is to be performed immediately after the obtaining step or if the rinsing step is to occur after the removing step. As such, the order and specific steps required is unclear. Dependent claims 36-37 do not clarify the claim scope.
	Claim 33 recites ‘approximating a collagen fiber orientation’. The term “approximating” in claim 33 is a relative term which renders the claim indefinite. The term “approximating” is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the claim scope is dependent on one subjective opinion of what constitutes ‘approximating a collagen fiber orientation’.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
New claim 23 recites ‘is configured to degrade in vivo within a period of about 6 to 12 months’. Claims 24-26 depend on claim 23.
New claim 27 recites ‘is configured to degrade in vivo within a period of about 6 to 12 months’. Claims 28-34 depend on claim 27.
The phrase ‘degrade’ (or degradation) could not be located in the instant application. Although the instant application refers to a time frame in relation to stability (section 0033 of the PGPub) stability is not  necessarily the same as degradation. As such, there is no reason to conclude that newly added claims 23-34 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Claim Rejections - 35 USC § 101
	Claims were previously rejected under 101. Since the claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 13-16, 18, 20 and 22-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) implants which correspond to products of nature as discussed in detail below. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to compositions (i.e. implants). Thus the answer to step 1 is yes. 
In relation to claims 10, 31 and 35, such claims are product by process claims and the determination of patentability is based on the product itself (per MPEP 2113). Instant claim 10, for example recites that the composition is made from a non-human meniscus. Instant claim 20 for example encompasses compositions that are derived from bovine meniscus (claim 20).
Numerous claims recite that the implant contains type I collagen, less than 200ppm DNA or lower and less than 0.2% by weight of glycosaminoglycan. It is noted that less than 200ppm DNA could be 0ppm DNA and less than 0.2% by weight of glycosaminoglycan could be 0% in which case the compositions correspond to collagen.
With respect to known properties of collagen, Dong et al. (‘Application of collagen scaffold in tissue engineering: recent advances and new perspectives’ Polymers v8 2016 pages 1-20) teach animal collagens (abstract) and teach that collagen is porous, biocompatible, biodegradable (abstract) and that collagen antigenicity has been assumed to be non-existent (page 2 last paragraph).
Cheung (cite number 11 of IDS 8/18/17) teach that bovine menisci contains type I collagen (page 343 abstract and page 355 4th complete paragraph). Ingham et al. (US 2010/0152852; ‘Ingham’; first cited 3/8/19) teach that the meniscus contains cells throughout (section 0004) where the cells contain DNA (section 0086). Ingham teach that non-human meniscus contains GAGs (glycosaminoglycans) (section 0094). Ingham teach that non-human and human menisci can be of a similar size (section 0004). In relation to prong one of step 2a of the guidance the answer is yes because the compositions correspond to components that are products of nature (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
In relation to step 2b, as discussed above the implant can contain several components (i.e. type I collagen, glycosaminoglycan and DNA) although they also encompass 0ppm DNA and 0% glycosaminoglycan. The claims can correspond to a combination of naturally occurring components. The instant claims recite certain levels of purity. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that certain components have been purified. The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no adequate evidence of any markedly different characteristic. MPEP 2106.04(c) II A states that with respect to selecting an appropriate counterpart: “examiners should take care not to confuse the counterpart with other material that may occur naturally with, or adjacent to, the counterpart. For example, assume that applicant claims a nucleic acid having a nucleotide sequence derived from naturally occurring gene B. Although gene B occurs in nature as part of a chromosome, the closest natural counterpart for the claimed nucleic acid is gene B, and not the whole chromosome.” 
With respect to known properties of collagen, Dong et al. (‘Application of collagen scaffold in tissue engineering: recent advances and new perspectives’ Polymers v8 2016 pages 1-20) teach animal collagens (abstract) and teach that collagen is porous, biocompatible, biodegradable (abstract) and that collagen antigenicity has been assumed to be non-existent (page 2 last paragraph).
 The claims suggest that the size and shape are that of the naturally occurring size and shape. Thus there is no reason to conclude a marked difference. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Ingham teach that non-human and human menisci can be of similar size (section 0004) thus the size or shape is not interpreted as a markedly different characteristic. 
Although certain claims refer to pores (see claim 15), Chen et al. (‘Current advances in the development of natural meniscus scaffolds: innovative approaches to decellularization and recellularization’ Cell Tissue Res v370 2017 pages 41-52; ‘Chen’ first cited 5/13/21) teach native meniscus has pore heterogeneity (page 46 1st complete paragraph of column 2). Chen teach that a normal human meniscus is 72% water (page 41 first paragraph of introduction). Stone (US 2005/0221703; cite 2 of IDS 1/16/19; ‘Stone’) teach that water can be removed by dehydration (a purification step) (section 0112). Stone teach that certain pore sizes can be obtained by compression (section 0082). Thus the record indicates that pores are naturally present and purification can alter the pore size. The instant specification recognizes that water content provides information on the pore volume (page 13 first paragraph).
Although claim 10 recites ‘the method is free of any enzymatic digesting steps or oxidizing steps’, the instant claims are product by process claims and the determination of patentability is based on the product itself (per MPEP 2113). Claim 10 expressly recites ‘rinsing’ and ‘extracting’ which steps can remove any enzymatic agents or products. In fact, claim 10 recites ‘extracting’ to ‘remove non-collagenous material’. 
Although claim 10 refers to machine shaping, no special definition of machine shaping is provided. Further, claim 10 states that the machine shaping is to ‘the dimensions of an average-sized human meniscus’.
Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments and affidavit filed 4/13/22 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue via the declaration about possible rejection of xenografts due to incompatibility, MPEP 2106.04(c) II A states that with respect to selecting an appropriate counterpart: “examiners should take care not to confuse the counterpart with other material that may occur naturally with, or adjacent to, the counterpart. For example, assume that applicant claims a nucleic acid having a nucleotide sequence derived from naturally occurring gene B. Although gene B occurs in nature as part of a chromosome, the closest natural counterpart for the claimed nucleic acid is gene B, and not the whole chromosome.” 
In relation to the instant claims, the collagen should not be confused with other material (such as DNA or GAGs which may be immunogenic).
Numerous claims recite that the implant contains type I collagen, less than 200ppm DNA or lower and less than 0.2% by weight of glycosaminoglycan. It is noted that less than 200ppm DNA could be 0ppm DNA and less than 0.2% by weight of glycosaminoglycan could be 0% in which case the compositions correspond to collagen.
With respect to known properties of collagen and arguments about compatibility, Dong et al. (‘Application of collagen scaffold in tissue engineering: recent advances and new perspectives’ Polymers v8 2016 pages 1-20) teach animal collagens (abstract) and teach that collagen is porous, biocompatible, biodegradable (abstract) and that collagen antigenicity has been assumed to be non-existent (page 2 last paragraph).
Although applicants argue about previous declarations, such previous declarations have been addressed and the reply to those arguments remain of record.
Although applicants argue about porosity and chondrocytes, with respect to known properties of collagen and arguments about porosity, Dong et al. (‘Application of collagen scaffold in tissue engineering: recent advances and new perspectives’ Polymers v8 2016 pages 1-20) teach animal collagens (abstract) and teach that collagen is porous, biocompatible, biodegradable (abstract) and that collagen antigenicity has been assumed to be non-existent (page 2 last paragraph). Chen et al. (‘Current advances in the development of natural meniscus scaffolds: innovative approaches to decellularization and recellularization’ Cell Tissue Res v370 2017 pages 41-52; ‘Chen’) teach native meniscus has pore heterogeneity (page 46 1st complete paragraph of column 2). Applicants own arguments refer to a zone that is considered to be avascular. The removal of a surface and characterization of the underlying layer does not show that applicants have caused the claimed product to possess a different characteristic. As cited previously, changes resulting from isolation are not necessarily enough for 101 compliance. Further, Chen teach that a normal human meniscus is 72% water (page 41 first paragraph of introduction). Stone (US 2005/0221703; cite 2 of IDS 1/16/19; ‘Stone’) teach that water can be removed by dehydration (a purification step) (section 0112). Thus changes in pore size can be due to purification. Further, it is noted that the second affidavit refers to pores and ’35-40%’ or ‘55-65%’ while instant claim 15 refers to ‘at least 60%’. 
Although applicants argue that Myriad is misapplied, as set forth in MPEP 2106.04(c) II C 2, the Supreme Court made clear in Myriad that not all changes rise to the level of a marked difference and that “changes resulting from isolation” were not enough to make an isolated gene markedly different. In the instant case, Table 1 and figure 1 of the affidavit of 9/9/19 show that isolation and purification can remove certain components or change the ratios of certain components. Here, as in Myriad, the components such as collagen have the same sequence as the components in nature. In fact, applicants own arguments refer to component that are ‘removed’ (third paragraph on page 8 of the reply of 9/9/19).  Although isolation or isolation and sterilization may expose more of the internal components or alter the concentrations of various components, the Supreme Court made clear in Myriad that not all changes rise to the level of a marked difference and that “changes resulting from isolation” were not enough to make an isolated gene markedly different. Sterilization can be viewed as the removal (i.e. purification) of unwanted microorganisms and thus is viewed as a change resulting from isolation. Further, Chen et al. (‘Current advances in the development of natural meniscus scaffolds: innovative approaches to decellularization and recellularization’ Cell Tissue Res v370 2017 pages 41-52; ‘Chen’) teach methods without significant adverse effects on the meniscal ECM (page 47 last paragraph). As discussed in the rejection above, collagen, DNA and glycosaminoglycans exist in the product of nature. Cheung H (‘Distribution of type I, II, III and IV in the pepsin solubilized collagens in bovine menisci’ Connective Tissue Research v16 1987 pages 343-356; cited with IDS 8/18/17) recognize that the collagen content varies with the location in the menisca (Table 1 on page 346).
Although applicants argue about amazonic acid and material in a leaf, the current patent subject matter eligibility guidance is set forth in MPEP 2106 and such examples could not be located.
Although applicants argue about bioresorbable, with respect to known properties of collagen and arguments about bioresorbable, Dong et al. (‘Application of collagen scaffold in tissue engineering: recent advances and new perspectives’ Polymers v8 2016 pages 1-20) teach animal collagens (abstract) and teach that collagen is porous, biocompatible, biodegradable (abstract) and that collagen antigenicity has been assumed to be non-existent (page 2 last paragraph).
Although applicants argue about healing a torn meniscus, the instant claims are not drawn to methods of treating or healing a torn meniscus.
	Although applicants argue about differences that rise to the level of markedly different characteristics, in the instant case the differences disclosed do not rise to the level of marked differences based on the current record. Further, MPEP 2106.04(b) II recognizes that a nature-based product limitation may encompass both eligible and ineligible products. In the instant case, claim 10 broadly recites ‘extracting’ and ‘sterilizing’ steps for example. As long as one embodiment of the claims is not 101 compliant then the claim should be rejected. Thus, there is no adequate basis to conclude that the instant claims are 101 compliant.
The affidavit under 37 CFR 1.132 filed 4/13/22 is insufficient to overcome the rejection of claims under 101 as set forth in the last Office action for the reasons set forth above. Briefly, as discussed above, many of the arguments relate to the immunogenic properties of GAGs. However,  MPEP 2106.04(c) II A states that with respect to selecting an appropriate counterpart: “examiners should take care not to confuse the counterpart with other material that may occur naturally with, or adjacent to, the counterpart. For example, assume that applicant claims a nucleic acid having a nucleotide sequence derived from naturally occurring gene B. Although gene B occurs in nature as part of a chromosome, the closest natural counterpart for the claimed nucleic acid is gene B, and not the whole chromosome.”  In relation to the instant claims, the collagen should not be confused with other material (such as DNA or GAGs). Dong et al. (‘Application of collagen scaffold in tissue engineering: recent advances and new perspectives’ Polymers v8 2016 pages 1-20) teach animal collagens (abstract) and teach that collagen is porous, biocompatible, biodegradable (abstract) and that collagen antigenicity has been assumed to be non-existent (page 2 last paragraph). Thus there are inadequate facts to conclude a marked difference.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103 based on the references cited below. Since the claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13-16, 18, 20 and 22-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2005/0221703; cite 2 of IDS 1/16/19) in view of Ingham et al. (US 2010/0152852; ‘Ingham’; first cited 3/8/19).
	Stone teach a meniscal implant that can be used for humans (section 0006) specifically for in vivo use (section 0001). Stone teach that the source can be a non-primate mammal such as a bovine (sections 0030 and 0039). Stone teach that a variety of processing steps can be used to remove non-collagenous materials (sections 0045 and 0089). Stone teach that the compositions is constructed mainly of type 1 collagen fibers (section 0087) and recites a range of the collagen of up to 100% (Table 1 on page 7). Stone teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Stone recite that the GAG content can be in a range of 0-25% (Table 1 on page 7). Stone teach that the composition is adapted for ingrowth of cells (i.e. fibrochondrocytes) (abstract and sections 0058 and 0060 and claims 15 and 19). Stone teach the material as porous (section 0058) and teach pore size in the range of 10-50 microns (section 0082). Stone teach the composition as biocompatible and bioresorbable (abstract and section 0025). Stone teach applications for replacing meniscal tissue (section 0003) and teach that the material can be sized for the application (claim 64). Stone teach that the material can be aligned (section 0065) or in various orientations (section 0080) and that the contour can be complementary to the meniscus (claim 82 and section 0007) and that a mold can be used to get the desired dimensions (sections 0008 and 0112). Stone teach a surface of the material (claim 1). Stone teach advantages properties including mechanical support and improved cushioning (section 0062).
	Stone does not teach the DNA concentration in the compositions or recite specific dimensions of the implant.
	Ingham teach preparation of tissue for meniscal implantation (title and abstract). Ingham teach the meniscus shape is known (section 0002) and teach typical dimensions of human meniscus (section 0004). Ingham teach decellularizing meniscal tissue prior to transplantation so that the preparation is immunologically inert and has a lower risk of rejection (section 0004). Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Stone because Stone suggest removing non-collagenous materials (sections 0045 and 0089) and teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Thus one would have been motivated to use the method of Ingham who teach decellularizing meniscal tissue prior to transplantation so that the preparation is immunologically inert and has a lower risk of rejection (section 0004). Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090). Further, since Stone teach a meniscal implant that can be used for humans (section 0006) one would have been motivated to make it an appropriate size and shape for such use as taught by Ingham (sections 0002 and 0004). One would have had a reasonable expectation of success since both references relate to meniscal repair and methods of preparation and Stone teach a meniscal implant that can be used for humans (section 0006). Further, Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090).
	In relation to the type I collagen as recited in claims 10, 15-16, 27, 29, 35 and 38, Stone teach that the compositions is constructed mainly of type 1 collagen fibers (section 0087) and recites a range of the collagen of up to 100% (Table 1 on page 7) which overlaps with the claimed range (see MPEP 2144.05 I).
	In relation to the glycosaminoglycan recited in claims 10, 15, 27, 35 and 38, it is first noted that the claims recite ‘less than’ which includes none. Stone recites that the GAG content can be in a range of 0-25% (Table 1 on page 7) which overlaps with the claimed range (see MPEP 2144.05 I). Stone teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053).
	In relation to the DNA amounts recited in claims 10, 13, 15, 27, 35, 36 and 38, Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090). 
	In relation to the source of the meniscus recited in claims 10, 14, 15, 20, 27, 30, 35 and 37-38, Stone teach that the source can be a non-primate mammal such as a bovine (sections 0030 and 0039).
In relation to claims 10, 27, 31 and 35 (and dependent claims), such claims are product by process claims and the determination of patentability is based on the product itself (per MPEP 2113). Claim 10 for example expressly refers to extracting to remove non-collagenous material. Stone teach that the compositions is constructed mainly of type 1 collagen fibers (section 0087) and recites a range of the collagen of up to 100% (Table 1 on page 7). Stone teach that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0%. If the GAG content is 0% then the structure of the GAG is no different if it is enzymatically digested or not.
With respect to the shape, Stone teach a meniscal implant that can be used for humans (section 0006) and teach that a mold can be used to get the desired dimensions (sections 0008 and 0112). Ingham teach the shape and typical dimensions of human meniscus (sections 0002 and 0004) thus the claim limitation with respect to the size has been met. Further, Stone teach that a variety of processing steps can be used to remove non-collagenous materials (sections 0045 and 0089). Although claim 10 refers to machine shaping, no special definition of machine shaping is provided. Further, claim 10 states that the machine shaping is to ‘the dimensions of an average-sized human meniscus’.
In relation to biocompatible and bioresorbable as recited in numerous claims, Stone teach the composition as biocompatible and bioresorbable (abstract and section 0025). Stone teach applications for replacing meniscal tissue (section 0003) and teach that the material can be sized for the application (claim 64). Further, Ingham teach the shape and typical dimensions of human meniscus (sections 0002 and 0004).  Since Stone teach as bioresorbable (abstract and section 0025) the limitations of claims 23 have been interpreted as being met.
In relation to the porosity and surface and void volume recited in numerous claims including claims 18 and 22 and 32, Stone teach the material as porous (section 0058). Stone teach a meniscal implant that can be used for humans (section 0006) and teach the use of sterile components (section 0040). Ingham teach typical shape and dimensions of human meniscus (sections 0002 and 0004). Stone teach that the material can be aligned (section 0065) or in various orientations (section 0080) and teach that the contour can be complementary to the meniscus (claim 82 and section 0007) and that a mold can be used to get the desired dimensions (sections 0008 and 0112). Stone teach a surface of the material (claim 1). Stone teach that the composition is adapted for ingrowth of cells (i.e. fibrochondrocytes) and recites that there can be space for tissue growth into the matrix (abstract and section 0060). Thus one would have optimized the void volume (i.e. space) to be suitable for such cells and growth (MPEP 2144.05 II B). Stone teach the material as porous (section 0058) and teach pore size in the range of 10-50 microns (section 0082). Stone teach that water can be removed by dehydration (a purification step) (section 0112) which would lead to a void volume (compare instant specification page 13 first paragraph).	
In relation to the configuration, Stone teach that the composition is adapted for ingrowth of cells (i.e. fibrochondrocytes) (abstract and sections 0058 and 0060 and claims 15 and 19) as in claims 24 and 26. Stone teach advantages properties including mechanical support and improved cushioning (section 0062) which is consistent with claims 25 and 28 and 38 for example. Stone teach a meniscal implant that can be used for humans (section 0006) specifically for in vivo use (section 0001) as in claims 27 and 38.
In relation to the network and orientation as recited in claims 15 and 33 for example, Stone teach that the material can be aligned (section 0065) or in various orientations (section 0080) and that the contour can be complementary to the meniscus (claim 82 and section 0007) and that a mold can be used to get the desired dimensions (sections 0008 and 0112).
In relation to sterility as in claim 34 for example, Stone recognize the use of sterile technique (section 0040). Stone teach a meniscal implant that can be used for humans (section 0006) and teach the use of sterile components (section 0040).

Response to Arguments – 103
Applicant's arguments and affidavit filed 4/13/22 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
Although applicants argue that Stone teach treatment with alpha-galactosidase to eliminate alpha-Gal epitopes resulting in a physical difference than the recitation in claim 10 of free of any enzymatic digesting steps, the determination of patentability for product by process claims is based on the product itself (per MPEP 2113) and the MPEP refers to steps that impart ‘distinctive structural characteristics’. First, it is noted that numerous independent claims (claim 15 and 27 for example) make no mention of being free of any enzymatic digesting steps. Further, claim 10 expressly states ‘extracting’ to remove non-collagenous material (which could include removal of GAGs). Stone teach that the compositions is constructed mainly of type 1 collagen fibers (section 0087) and recites a range of the collagen of up to 100% (Table 1 on page 7) which includes 100%. Stone teach that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0% GAG. Stone teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). If the GAG content is 0% then the structure of the GAG is no different if it is enzymatically digested or not. 
Although the affidavit argues about the collagen source being different, Stone teach that the GAGs contain the alpha-gal epitopes (section 0053). Stone teach that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0% GAG. When the GAGs are not present, there is no reasonable basis to conclude a structural difference. Since claim 10 recites rinsing and extracting, any enzymatic agents or products can be removed by those steps. In fact, claim 10 recites ‘to remove non-collagenous material’. Stone states that materials are washed and the enzyme is removed (section 0133). As discussed in the rejection above, the prior art does suggest the specific components (i.e. type I collagen, glycosaminoglycan and DNA) in amounts as required by the claims.
Although the affidavit argue that Ingham mentions the use of PAA, the determination of patentability for product by process claims is based on the product itself (per MPEP 2113). Although the affidavit alludes to ‘changes’ that occur, it is unclear what changes are being referenced. The particular oxidation reaction associated with PAA and conditions required for such reaction is not set forth (it appears that PAA may oxidize alkenes and it is unclear how that is relevant to the instant invention). Even if GAGs were physically altered by PAA (although there is no adequate evidence that they would be), Stone teach that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0% GAG. When the GAGs are not present, there is no reasonable basis to conclude a structural difference. The evidence does not support that the claim language imparts ‘distinctive structural characteristics’.
Although applicants argue about Stone mentioning cross-linking and GAGs, claims 6 and 8 of Stone are evidence that such cross-linking is not required. MPEP 2123 recognizes that alternative embodiments constitute prior art. Stone teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Stone recite that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0%. Thus there is support and rationale for excluding the GAGs.
Although the affidavit argues that there is no reason to combine the references, Stone suggest removing non-collagenous materials (sections 0045 and 0089) and teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Thus one would have been motivated to use the method of Ingham who teach decellularizing meniscal tissue prior to transplantation so that the preparation is immunologically inert and has a lower risk of rejection (section 0004). MPEP 2144 IV recognizes that the reason to modify the reference can be for a different purpose.
Although applicants argue about oxidizable moieties, Ingham does mention PAA. However, the mechanism by which PAA oxidizes (believed to be oxidation of unsaturated alkenes) does not appear to be applicable to collagen. The particular oxidation reaction associated with PAA and conditions required for such reaction is not set forth (it appears that PAA may oxidize alkenes and it is unclear how that is relevant to the instant invention).
Although applicants argue that combining the references would have rendered Stone inoperable, it appears that the citations that applicants make to Stone are to optional steps. MPEP 2123 recognizes that alternative embodiments constitute prior art. Stone teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Stone recite that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0%. Thus there is support and rationale for excluding the GAGs.
Although applicants argue that Ingham does not teach cross-linking, the instant claims are product claims not methods of making. Further, the instant rejection is a multiple reference 103 rejection and as such any single reference does not necessarily anticipate the claims.
Although applicants argue that there is no reasonable expectation of success and refer to cross-linking in Stone, claims 8 and 10 of Stone make it clear that crosslinking is not required. One would have had a reasonable expectation of success since both references relate to meniscal repair and methods of preparation and Stone teach a meniscal implant that can be used for humans (section 0006). Further, Ingham teach methods which result in ‘a complete removal of cells’ and a ‘total absence of DNA’ (last 2 sentences of section 0088 and section 0090).
Although applicants argue that claim 15 is nonobvious for at least similar reasons, claim 15 does not recite ‘is free of any enzymatic digesting steps’ so many of applicants argument do not even apply to claim 15.
Although applicants argue that new claims have been added, the new claims are addressed above.
Although the affidavit summarizes differences, the instant rejection is a 103 rejection and as such any single reference does not necessarily anticipate the claims. Further, specific features recited in the table (such as 0.6cm x 0.8xm x 4cm) are not recited in the instant claims.
The affidavit under 37 CFR 1.132 filed 4/13/22 is insufficient to overcome the rejection of claims under 103 as set forth in the last Office action for the reasons set forth above. Briefly, as discussed above, many of the arguments relate to the structure of the GAGs that are enzymatically digested as being different. Stone teach removal of glycosaminoglycans (GAGs) since they may stimulate an unwanted immune response (section 0053). Stone recite that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0%. Thus there is support and rationale for excluding the GAGs. Even if GAGs were physically altered by PAA (although there is no adequate evidence that they would be), Stone teach that the GAG content can be in a range of 0-25% (Table 1 on page 7) which includes 0% GAG.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658